Citation Nr: 1804683	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  11-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2006.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran requested a hearing in front of the Board, but in May 2014, failed to appear at this scheduled hearing without explanation.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d), (e).

The Veteran's claims for service connection for an eye disability, left ear hearing loss disability, and migraine headaches were granted in a September 2007 rating decision.  The decision represents a full and final determination of the appeal.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's pseudofolliculitis barbae covers less than 5 percent of the entire body, affects less than 5 percent of exposed areas, and requires no more than topical therapy during the previous year.

2.  During the appeal period, the Veteran's diastolic pressure was not predominantly 110 or more and his systolic pressure was not predominantly 200 or more.

3.  During the appeal period, the Veteran's right ankle disability has been characterized by limited motion of a marked nature.

4.  The Veteran's GERD has manifested in symptoms such as persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, and vomiting, resulting in considerable impairment of health, and more nearly approximates a 30 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820-7806 (2017).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, DC 7101 (2017).

3.  The criteria for a 20 percent rating, but no more, for residuals of a right ankle injury, to include a right ankle disability and surgical scar, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a DC 5271 (2017).

4.  The criteria for an initial 30 percent rating, but no more, for GERD with hiatal hernia, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114 DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  

This appeal was most recently remanded by the Board in October 2016 in order for the Veteran to undergo a VA examination to evaluate his disabilities on appeal.  See 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  In May 2017, the Veteran underwent VA examinations for his disabilities.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Pseudofolliculitis Barbae

The Veteran asserts that his service-connected pseudofolliculitis barbae has worsened in severity.  The Veteran's pseudofolliculitis barbae has been assigned a noncompensable disability rating by analogy under 38 C.F.R. § 4.118, DC 7820-7806 (addressing dermatitis/eczema).  The Board agrees that the diagnostic code for dermatitis/eczema is appropriate as there is no noted disfigurement of the head, face, or neck and there is no scarring.  See 38 C.F.R. § 4.118, DC 7820.  

In order to warrant a 10 percent rating, there must be evidence that pseudofolliculitis barbae covers 5 to 20 percent of the entire body; covers 5 to 20 percent of exposed areas (to include the hands, face and neck); or, requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

Based on the evidence of record, a compensable rating is not warranted.  During a July 2009 VA examination, the examiner remarked that the course of the Veteran's condition was present.  The examiner observed bumps with hairs in them, and recorded the Veteran's complaint that they sometimes will get infected and emit pus.  In a January 2010 addendum, the examiner clarified that the papules and pustules on the Veteran's face and neck encompass less than 4.5 percent of his body area.  The Veteran was being treated with hydrocortisone cream, topical erythromycin, and doxycycline.  An examination in May 2017 contained similar complaints to the previous examination.  The Veteran reported residual bumps that sometimes became infected.  To treat his condition, he washed his face frequently and applied topical creams.  The condition also continued to affect less than 5 percent of his exposed and total body area.  Finally, although he complained that the new bumps were itchy and intermittently painful, there was no indication of resulting scarring.

The Board finds that there are no indications that the Veteran's pseudofolliculitis barbae at any time covered more than 5 percent of the body or exposed areas.  The Board notes that the Veteran has been treated with two antibiotic creams and one immunosuppressive cream (hydrocortisone).  In Johnson v. Shulkin, the United States Court of Appeals for the Federal Circuit differentiated between systemic therapy and topical therapy.  Johnson v. Shulkin, 862 F.3d 1351 (2017).  The Court concluded that systemic therapy meant treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Here, the Veteran's use of daily cream constitutes topical therapy, not systemic therapy, as it was utilized on only a small, targeted portion of his body and has no demonstrated residual effects.  Therefore, a compensable rating for pseudofolliculitis barbae is not warranted.

Hypertension

The Veteran asserts that his service-connected hypertension has worsened in severity.  The Veteran's hypertension has been assigned a 10 percent rating under 38 C.F.R. § 4.104, DC 7101 (addressing hypertension).  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

Based on the evidence rating, the next-higher 20 percent rating is not warranted.  The Veteran has not demonstrated a predominant blood pressure that would meet the 20 percent rating criteria.  In fact, he rarely, if ever, had blood pressure that was severe enough to meet the 20 percent rating criteria threshold.  After a March 2009 emergency room visit as a result of dizziness, his blood pressure was 160/100 and he was determined to be hypertensive.  During the Veteran's July 2009 VA examination, the Veteran reported needing continuous medication.  The examiner diagnosed the Veteran with hypertension without complications.  However, his hypertension does cause weakness and fatigue.  During his examination, his blood pressure readings were 169/113, 142/99, and 144/85.  During a February 2013 medical appointment, his blood pressure was 160/100 and 132/80.  The Veteran's blood pressure was notably well-controlled during a February 2013 stress test.  His blood pressure peaked at 140/80 and he had a normal exercise response.  More recently, during his May 2017 VA examination, his blood pressure readings were 150/90, 153/89, and 160/88.  The examiner referenced a March 2016 medical record indicating that the Veteran's blood pressure was controlled with his CPAP machine for sleep apnea and weight loss.  As the recorded blood pressure readings are not shown to be predominantly 110 or more for diastolic pressure or 200 or more for systolic pressure, a rating in excess of 10 percent for hypertension must be denied.

Right Ankle Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

The Veteran asserts that his right ankle disability has worsened in severity.  He currently receives a 10 percent rating for his right ankle disability under 38 C.F.R. § 4.71a, DC 5271, which addresses limited motion of the ankle.  Under DC 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle and a 20 percent rating is assigned for marked limitation of motion of the ankle.  Based on the evidence of record, the Board finds that a 20 percent rating is warranted.

The Veteran's consistent description of the pain and limitations of his ankle disability demonstrates a marked disability.  When he originally filed an increased rating in June 2009, the Veteran reported a significant increase in pain and loss in range of motion.  In an April 2009 treatment note, the Veteran complained of ankle pain between 4 and 7 out of 10.  The pain radiated through the dorsal proximal portion of the right foot with any increased activity.  At a July 2009 VA examination, the Veteran's ankle was reported to require physical therapy twice per week and injection once a week with frequent home exercise.  Although ankylosis was not present, there was inflammation and the Veteran required inserts in his shoes as well as the use of a brace regularly, but not constantly.  The Veteran verbalized discomfort throughout all of the range of motion testing, which showed dorsiflexion limited to15 degrees and plantar flexion limited to 30 degrees.  Precipitating flare-up factors were rain, standing for more than 1 hour, and walking more than .5 mile.  As before, there was no ankylosis.

When evaluating the later part of the appeal period, the Board notes the findings of the May 2017 examiner and the notes of the Veteran's medical providers.  Although the examiner noted that the Veteran had normal range of motion, the examiner also noted that the Veteran required both a cane in his right hand and a right ankle brace for support.  The Veteran reported constant pain at the maximum possible level.  The functional loss from the pain limits standing to 5 minutes before the ankle hurts.  His walking is limited to less than a block.  After consideration of the Veteran's pain and fatigability, the Board determines that marked limitation has been shown.  However, a higher rating is unavailable to the Veteran without a showing of ankylosis, malunion of os calcis or astragalus, or astragalectomy.  Therefore, a 20 percent rating, but no more, is appropriate.

Finally, the Board recognizes that the Veteran has a surgical scar due to a previous ankle surgery.  The March 2010 examiner noted that it was well-healed and clinically non-pathological.  There was nothing abnormal about it and there were no symptoms attributed to it.  The May 2017 VA examiner came to a similar conclusion and determined that it was less than 6 inches in length.  Therefore, as the scar is small and completely asymptomatic, it does not warrant a separate rating.  See 38 C.F.R. §4.118.

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, the Board has explicitly considered these factors when determining that the Veteran exhibited a marked limitation of motion.

GERD with Hiatal Hernia

The Veteran contends that his GERD with hiatal hernia is worse than the 10 percent rating he initially received.  The Veteran is currently rated under 38 C.F.R. § 4.114 (addressing hiatal hernia).  Diagnostic Code 7346 allows for a 30 percent rating for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum schedular 60 percent rating requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of serious impairment of health.  38 C.F.R. § 4.114, DC 7346.  

The Board determines that an initial 30 percent rating is warranted for the Veteran's disability.  Throughout the appeal period, the Veteran has exhibited almost all of the symptoms that make up the 30 percent criteria.  During an August 2009 VA examination, the Veteran reported that food comes back into his mouth and burns.  The examiner noted a history of nausea and vomiting as well as esophageal distress accompanied by substernal pain.  There was also heartburn/pyrosis and regurgitation.  Medical records indicate that by March 2016, the Veteran's disability was severe enough that he became a vegetarian to alleviate the symptoms.  During his May 2017 VA examination, he continued to report symptoms of frequent episodes of heartburn, reflux, regurgitation associated with nausea, an sleep disturbance.  Although he is not a qualified medical professional, he also states that his acid reflux was severe enough that he lost a tooth from bad enamel.  

Nevertheless, the Board finds that a rating in excess of 30 percent would be inappropriate.  Despite the severity of the condition, the Veteran has not vomited blood or had blood in his stool.  There has also been no demonstration of anemia.  Both examiners did not note malnutrition or weight loss due to GERD.  Additionally, an August 2009 upper GI study revealed only a small hiatal hernia with minimal GERD.  At that time, his swallowing function and esophagus appeared normal.  Therefore, after consideration of the evidence, the Board finds that symptoms productive of considerable, but not severe, impairment of health are present.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Although the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  


ORDER

A compensable rating for pseudofolliculitis barbae is denied.

A rating in excess of 10 percent for hypertension is denied.

A 20 percent rating, but no more, for residuals of a right ankle injury, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 30 percent rating, but no more, for GERD with hiatal hernia, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


